Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the continuation filed on 3/9/2021 with an asserted priority date of 5/23/2005. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected under 35USC103.

Priority
Provisional application USC 60/683,662 filed on 5/23/2005 fails to provide support for the current claims, thus the priority date for these claims is 5/23/2006. The provisional application consists of a 5 page overview of a media distribution and a single claim that does not provide support for any of the specific steps that are claimed in this applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,934,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 9,934,819 offer the following:
Independent claims in 9,934,819 and 17/ 196087 include steps of receiving, converting, creating, selecting and selecting. The labels that are assigned to the data different, but it is essentially the same data being manipulated in the same way by a transcoder. In 9,934,819, the selections do not have to be made via a GUI and the steps include the use of placeholders where the view is presented a runtime. 17/196087 adds a GUI and inserts static or dynamic content. Claim 5-7, 17 as well 13-16, 18 make it clear that selecting the ad location and frames is performed by a computer system. Dependent claims in 9,934,819 include location based targeting, distributing the content over a public network, converting the output and a video base. Dependent claims in 17/196087 include the user-created video, advertising, a menu of advertising, selection of advertising, a texture strip and geo-aware advertisements.  
Examiner respectfully asserts that the independent claims in 17196067 amount to broader steps for inserting the content in frames and merely add the requirement that the selection is made via a GUI. Therefore, it is would have been obvious for the selection to be made via an interface because making selection via a GUI in the context of computers amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102 (b) as being anticipated by Wee et al. (U.S. 6,973,130; Hereafter: Wee).
As per Claim 1:  Wee discloses the following limitations; 
1. A method for video content insertion, the method comprising:
receiving, by a transcoder executing on a processor, a video in a source digital format; See, “FIG. 1 illustrates the operation of a basic encoder or transcoder that implements principles of the present invention. Preferably, one image processing system accomplishes both functions and accepts any of (a) "raw" or uncompressed video 103, (b) already compressed video 105 without ICRs which is to be processed to convert it to an ICR format, or (c) already compressed video 107 having ICRs which are to be edited or processed in some manner.” [0027]. Column 10, Line 28-44.
converting, by the transcoder, the video in the source digital format into a series of uncompressed frames in a transcoded format; See, “Armed with these abilities, the user begins by selecting a specific frame, as indicated by block 201 of FIG. 4. If the input video was in compressed format, the entire compressed GOP and decompressed GOP for the selected frame (i.e., including both prior and anchor frames) are both stored in quick-access memory, such as indicated by blocks 203, 205, 207 and 209” [0043]. Column 14, Line 33-40.
creating, by the transcoder, a source proxy representing the series of uncompressed frames in the transcoded format; See, “As discussed above, the present invention can be applied to take video which is "raw," uncompressed data and encode it in an ICR format, and also to take encoded, compressed video and transcode it to an ICR format. This latter operation might be especially useful for already-compressed video which is to be syndicated or distributed for use by a number of different entities; alternatively, it might be desired to transcode video to an independently coded region format if there is a foreseeable need to extract objects from the video.” [0071]. Column 20, Line 56-67.
selecting, by the transcoder using the source proxy and responsive to user input received via a graphical user interface, a location within a frame of the series of uncompressed frames in the transcoded format for content insertion; See, “Region selection is preferably accomplished using computer workstation software and standard user interface tools, including a mouse and computer display monitor. Ideally, this software handles different types of video inputs, including inputs which may or may not be compressed, and compressed inputs which may or may not already have ICRs. Preferably, the hardware being used has a MPEG decoder, frame grabber or similar add-on computer hardware that provides for localized storage and display of a small number of frames on a real-time basis. The preferred region selection process 113 is further represented by FIG. 4, which shows additional steps performed within the block 113 from FIG. 1. FIG. 4 presents detail as to the initial processing, storage and display of images; function block 215 represents the actual region selection process, and will be further described in connection with FIG. 6.” [0041]. Column 14, Line 7-22. See, “FIG. 6 provides additional detail as to how a user selects new regions or changes existing regions, and elaborates upon the functions performed by block 215 of FIG. 4.” [0045]. Column 15, Line 6-10. See, “As indicated by function block 229, if the user-selected point is not "close enough" to a region boundary, the software proceeds to "guess" a new region based upon image attributes in the vicinity of the selected point. This "guess" is preferably based upon standard image processing techniques, such as hue or intensity similarity, edge detection or other common image processing techniques or any mix of them. Preferably, a mix of techniques is applied, with technique emphasis based upon a weighting function 231 and user-supplied parameters; in this way, each user can tune automated region detection functions to his or her interests. A "guess" may also be based upon pre-defined geometric selection parameters (represented in box 233), such as a rectangular region used for logo insertion. If a user selects regions such that they overlap, the software preferably subdivides the regions to avoid overlap (e.g, two overlapping regions would become three or more regions); this subdivision is not required, and whether regions may overlap is discussed below in connection with object boundary treatment with the preferred signal format.” [0047]. Column 15, Line 19-38.
selecting, by the transcoder using the source proxy and responsive to user input received via the graphical user interface, a plurality of frames in the series of uncompressed frames for content insertion; and See, “For example, as indicated by block 239, the user is preferably given choices of selecting the current frame only, a range from the current frame to the GOP end or start, or a range to or from a specific number of frames or to a specific frame number. These choices are only illustrative, and actual implementation is a matter of software design choice. With a frame range having been selected, the user then selects a menu function or icon to cause automatic application of the region selection information and parameters to all frames within the chosen frame range; the user may scroll through a display of all such frames if desired (with provision of a graphical display of highlighted region boundaries such as indicated by FIG. 5), and may further fine-tune individual boundaries. These tasks are represented by function blocks 235, 237, 239, 241, 243 and 249 of FIG. 6.” [0048]. Column 15, Line 56 to Colum 16, Line 4.
inserting static content or dynamic content at the location within each frame of the plurality of frames in the transcoded format, wherein insertion of the static content is performed prior to storage thereof in a content repository, and wherein insertion of the dynamic content is performed during play of the video. Examiner’s note: This limitation is claimed in the alternative, which means only one of static content or dynamic content is required. Wee uses the term “static” to described fixed regions, which means content displayed is not moving through different frames, as opposed to content that moves over a group of frames. The applicant’s use of the terms dynamic content and static content is completely different, which means Wee’s use of the term is not relevant. 
Even so, Wee discloses both types of content. According to the applicant, dynamic content is content inserted during play of the video, and static content is inserted before storing, which is also before playing. Based on dependent claims and the specification, the most meaningful difference is that dynamic content is content that changes depending on characteristics of the playback event, and static content does not change.
Wee discloses a process were a user creates independently coded regions (ICR) where content is to be inserted in groups of pictures (GOP) using an encoder/transcoder. Wee discloses that the resulting bitstream shown in Figure 1 is suitable for storage or transmission. See, [0031]. Column 11, Line 10-33. This bitstream is an ICR format and includes ICRs, but content has not yet been inserted in to the ICRs. The step outline in Figure 2 are cited to teach this limitation because Figure 2 shows the encoder/transcoder that implements the steps shown in Figure 1-10. The transcoder receiving conventional video sources, and outputs a signal that combines the source video content and advertising content (i.e. logo, commercial or embedded video). The combined output signal is  either stored or transmitted live. See, [0033-0034]. Column 12, Line 17-52.
Under BRI, storing the combined output signal reads on static content, and transmitting the combined output signal reads on dynamic content. Further, Figure 25 shows an editing application automatically inserting a television logo in ICRs. The logo is considered dynamic content because the logo changes based on the local station. See, [0091-0096]. Column 27. Figure 29 shows an editing application where a user selects a second image sequence to replace an ICR where the user is also afforded the further opportunity to further edit the image data with respect to original content. The second image sequence is considered static content because the image sequence is selected and edited by a user, which means it is not changed based on characteristics of a playback event. See, “As a result of the processing performed by the preferred encoding/transcoding device, an output signal is generated and compressed to a bit stream format and is either stored (e.g., on tape, in computer memory or on disk) or transmitted live (such as by satellite or over the Internet), as represented by reference numerals 147 and 149.” [0034]. Column 12, Line 32-37. See, Column 30, Line 27-67.

As per Claim 4:  Wee discloses the following limitations; 
4. The method according to claim 1, further comprising:
selecting, by the transcoder, one or more advertisement videos based on at least one of: a length of the series of uncompressed frames in the transcoded format, keywords in metadata describing the video in the source digital format, a number of segments in the video in the source digital format that have been deep tagged, or a length of a deep tagged segment. See, “In performing logo insertion, an editor would simply need to monitor the encoded bit stream to (a) determine the identify of the global region group corresponding to the bottom right corner, e.g., the global region group named "LOGO," (b) extract from each frame of each GOP having this global region group the table of the region map corresponding to the proper global region group, and (c) decode each image slice identified by the table. Logo insertion is then performed, with the modified image data being subjected to new motion estimation and compensation and encoded and inserted into the original bit stream, in place of the data which has now been modified.” [0087]. Column 26, Line 1-19 .See also [0050] for names of GOPs. Column 16, Line 24-53.

As per Claim 8:  Wee discloses the following limitations; 
8. A system for video content insertion, the system comprising: 
a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to cause a transcoder to perform: 
receiving a video in a source digital format; See, “FIG. 1 illustrates the operation of a basic encoder or transcoder that implements principles of the present invention. Preferably, one image processing system accomplishes both functions and accepts any of (a) "raw" or uncompressed video 103, (b) already compressed video 105 without ICRs which is to be processed to convert it to an ICR format, or (c) already compressed video 107 having ICRs which are to be edited or processed in some manner.” [0027]. Column 10, Line 28-44.
converting the video in the source digital format into a series of uncompressed frames in a transcoded format; See, “Armed with these abilities, the user begins by selecting a specific frame, as indicated by block 201 of FIG. 4. If the input video was in compressed format, the entire compressed GOP and decompressed GOP for the selected frame (i.e., including both prior and anchor frames) are both stored in quick-access memory, such as indicated by blocks 203, 205, 207 and 209” [0043]. Column 14, Line 33-40.
creating a source proxy representing the series of uncompressed frames in the transcoded format; See, “As discussed above, the present invention can be applied to take video which is "raw," uncompressed data and encode it in an ICR format, and also to take encoded, compressed video and transcode it to an ICR format. This latter operation might be especially useful for already-compressed video which is to be syndicated or distributed for use by a number of different entities; alternatively, it might be desired to transcode video to an independently coded region format if there is a foreseeable need to extract objects from the video.” [0071]. Column 20, Line 56-67.
selecting, using the source proxy and responsive to user input received via a graphical user interface, a location within a frame of the series of uncompressed frames in the transcoded format for content insertion; See, [0041]. Column 14, Line 7-22. See, [0045]. Column 15, Line 6-10. See,  [0047]. Column 15, Line 19-38.
selecting, using the source proxy and responsive to user input received via the graphical user interface, a plurality of frames in the series of uncompressed frames for content insertion; and See, “For example, as indicated by block 239, the user is preferably given choices of selecting the current frame only, a range from the current frame to the GOP end or start, or a range to or from a specific number of frames or to a specific frame number. These choices are only illustrative, and actual implementation is a matter of software design choice. With a frame range having been selected, the user then selects a menu function or icon to cause automatic application of the region selection information and parameters to all frames within the chosen frame range; the user may scroll through a display of all such frames if desired (with provision of a graphical display of highlighted region boundaries such as indicated by FIG. 5), and may further fine-tune individual boundaries. These tasks are represented by function blocks 235, 237, 239, 241, 243 and 249 of FIG. 6.” [0048]. Column 15, Line 56 to Colum 16, Line 4.
inserting static content or dynamic content at the location within each frame of the plurality of frames in the transcoded format, wherein insertion of the static content is performed prior to storage thereof in a content repository, and wherein insertion of the dynamic content is performed during play of the video. Examiner’s note: This limitation is claimed in the alternative, which means only one of static content or dynamic content is required. Wee uses the term “static” to described fixed regions, which means content displayed is not moving through different frames, as opposed to content that moves over a group of frames. The applicant’s use of the terms dynamic content and static content is completely different, which means Wee’s use of the term is not relevant. Even so, Wee discloses both types of content. According to the applicant, dynamic content is content inserted during play of the video, and static content is inserted before storing, which is also before playing. Based on dependent claims and the specification, the most meaningful difference is that dynamic content is content that changes depending on characteristics of the playback event, and static content does not change. Wee discloses a process were a user creates independently coded regions (ICR) where content is to be inserted in groups of pictures (GOP) using an encoder/transcoder. Wee discloses that the resulting bitstream shown in Figure 1 is suitable for storage or transmission. See, [0031]. Column 11, Line 10-33. This bitstream is an ICR format and includes ICRs, but content has not yet been inserted in to the ICRs. The step outline in Figure 2 are cited to teach this limitation because Figure 2 shows the encoder/transcoder that implements the steps shown in Figure 1-10. The transcoder receiving conventional video sources, and outputs a signal that combines the source video content and advertising content (i.e. logo, commercial or embedded video). The combined output signal is  either stored or transmitted live. See, [0033-0034]. Column 12, Line 17-52.
Under BRI, storing the combined output signal reads on static content, and transmitting the combined output signal reads on dynamic content. Further, Figure 25 shows an editing application automatically inserting a television logo in ICRs. The logo is considered dynamic content because the logo changes based on the local station. See, [0091-0096]. Column 27. Figure 29 shows an editing application where a user selects a second image sequence to replace an ICR where the user is also afforded the further opportunity to further edit the image data with respect to original content. The second image sequence is considered static content because the image sequence is selected and edited by a user, which means it is not changed based on characteristics of a playback event. See, “As a result of the processing performed by the preferred encoding/transcoding device, an output signal is generated and compressed to a bit stream format and is either stored (e.g., on tape, in computer memory or on disk) or transmitted live (such as by satellite or over the Internet), as represented by reference numerals 147 and 149.” [0034]. Column 12, Line 32-37. See, Column 30, Line 27-67.

As per Claim 11:  Wee discloses the following limitations; 
11. The system of claim 8, wherein the stored instructions are further translatable by the processor to cause the transcoder to perform:
selecting one or more advertisement videos based on at least one of: a length of the series of uncompressed frames in the transcoded format, keywords in metadata describing the video in the source digital format, a number of segments in the video in the source digital format that have been deep tagged, or a length of a deep tagged segment. See, “In performing logo insertion, an editor would simply need to monitor the encoded bit stream to (a) determine the identify of the global region group corresponding to the bottom right corner, e.g., the global region group named "LOGO," (b) extract from each frame of each GOP having this global region group the table of the region map corresponding to the proper global region group, and (c) decode each image slice identified by the table. Logo insertion is then performed, with the modified image data being subjected to new motion estimation and compensation and encoded and inserted into the original bit stream, in place of the data which has now been modified.” [0087]. Column 26, Line 1-19 .See also [0050] for names of GOPs. Column 16, Line 24-53.

As per Claim 15:  Wee discloses the following limitations; 
15. A computer program product for video content insertion, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor to cause a transcoder to perform:
receiving a video in a source digital format; See, “FIG. 1 illustrates the operation of a basic encoder or transcoder that implements principles of the present invention. Preferably, one image processing system accomplishes both functions and accepts any of (a) "raw" or uncompressed video 103, (b) already compressed video 105 without ICRs which is to be processed to convert it to an ICR format, or (c) already compressed video 107 having ICRs which are to be edited or processed in some manner.” [0027]. Column 10, Line 28-44.
converting the video in the source digital format into a series of uncompressed frames in a transcoded format; See, “Armed with these abilities, the user begins by selecting a specific frame, as indicated by block 201 of FIG. 4. If the input video was in compressed format, the entire compressed GOP and decompressed GOP for the selected frame (i.e., including both prior and anchor frames) are both stored in quick-access memory, such as indicated by blocks 203, 205, 207 and 209” [0043]. Column 14, Line 33-40.
creating a source proxy representing the series of uncompressed frames in the transcoded format; See, “As discussed above, the present invention can be applied to take video which is "raw," uncompressed data and encode it in an ICR format, and also to take encoded, compressed video and transcode it to an ICR format. This latter operation might be especially useful for already-compressed video which is to be syndicated or distributed for use by a number of different entities; alternatively, it might be desired to transcode video to an independently coded region format if there is a foreseeable need to extract objects from the video.” [0071]. Column 20, Line 56-67.
selecting, using the source proxy and responsive to user input received via a graphical user interface, a location within a frame of the series of uncompressed frames in the transcoded format for content insertion; See, [0041]. Column 14, Line 7-22. See, [0045]. Column 15, Line 6-10. See,  [0047]. Column 15, Line 19-38.
selecting, using the source proxy and responsive to user input received via the graphical user interface, a plurality of frames in the series of uncompressed frames for content insertion; and See, “For example, as indicated by block 239, the user is preferably given choices of selecting the current frame only, a range from the current frame to the GOP end or start, or a range to or from a specific number of frames or to a specific frame number. These choices are only illustrative, and actual implementation is a matter of software design choice. With a frame range having been selected, the user then selects a menu function or icon to cause automatic application of the region selection information and parameters to all frames within the chosen frame range; the user may scroll through a display of all such frames if desired (with provision of a graphical display of highlighted region boundaries such as indicated by FIG. 5), and may further fine-tune individual boundaries. These tasks are represented by function blocks 235, 237, 239, 241, 243 and 249 of FIG. 6.” [0048]. Column 15, Line 56 to Colum 16, Line 4.
inserting static content or dynamic content at the location within each frame of the plurality of frames in the transcoded format, wherein insertion of the static content is performed prior to storage thereof in a content repository, and wherein insertion of the dynamic content is performed during play of the video. Examiner’s note: This limitation is claimed in the alternative, which means only one of static content or dynamic content is required. Wee uses the term “static” to described fixed regions, which means content displayed is not moving through different frames, as opposed to content that moves over a group of frames. The applicant’s use of the terms dynamic content and static content is completely different, which means Wee’s use of the term is not relevant. Even so, Wee discloses both types of content. According to the applicant, dynamic content is content inserted during play of the video, and static content is inserted before storing, which is also before playing. Based on dependent claims and the specification, the most meaningful difference is that dynamic content is content that changes depending on characteristics of the playback event, and static content does not change. Wee discloses a process were a user creates independently coded regions (ICR) where content is to be inserted in groups of pictures (GOP) using an encoder/transcoder. Wee discloses that the resulting bitstream shown in Figure 1 is suitable for storage or transmission. See, [0031]. Column 11, Line 10-33. This bitstream is an ICR format and includes ICRs, but content has not yet been inserted in to the ICRs. The step outline in Figure 2 are cited to teach this limitation because Figure 2 shows the encoder/transcoder that implements the steps shown in Figure 1-10. The transcoder receiving conventional video sources, and outputs a signal that combines the source video content and advertising content (i.e. logo, commercial or embedded video). The combined output signal is  either stored or transmitted live. See, [0033-0034]. Column 12, Line 17-52.
Under BRI, storing the combined output signal reads on static content, and transmitting the combined output signal reads on dynamic content. Further, Figure 25 shows an editing application automatically inserting a television logo in ICRs. The logo is considered dynamic content because the logo changes based on the local station. See, [0091-0096]. Column 27. Figure 29 shows an editing application where a user selects a second image sequence to replace an ICR where the user is also afforded the further opportunity to further edit the image data with respect to original content. The second image sequence is considered static content because the image sequence is selected and edited by a user, which means it is not changed based on characteristics of a playback event. See, “As a result of the processing performed by the preferred encoding/transcoding device, an output signal is generated and compressed to a bit stream format and is either stored (e.g., on tape, in computer memory or on disk) or transmitted live (such as by satellite or over the Internet), as represented by reference numerals 147 and 149.” [0034]. Column 12, Line 32-37. See, Column 30, Line 27-67.

As per Claim 18:  Wee discloses the following limitations; 
18. The computer program product of claim 15, wherein the instructions are further translatable by the processor to cause the transcoder to perform:
selecting one or more advertisement videos based on at least one of: a length of the series of uncompressed frames in the transcoded format, keywords in metadata describing the video in the source digital format, a number of segments in the video in the source digital format that have been deep tagged, or a length of a deep tagged segment. See, “In performing logo insertion, an editor would simply need to monitor the encoded bit stream to (a) determine the identify of the global region group corresponding to the bottom right corner, e.g., the global region group named "LOGO," (b) extract from each frame of each GOP having this global region group the table of the region map corresponding to the proper global region group, and (c) decode each image slice identified by the table. Logo insertion is then performed, with the modified image data being subjected to new motion estimation and compensation and encoded and inserted into the original bit stream, in place of the data which has now been modified.” [0087]. Column 26, Line 1-19 .See also [0050] for names of GOPs. Column 16, Line 24-53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Landress et al. (U.S. 2003/0191816; Hereafter: Landress).
As per Claim 2:  Wee in view of Landress discloses the following limitations; 
Wee does not disclose 2. The method according to claim 1, wherein the video comprises a user-created video and wherein the content comprises an advertisement video. Examiner’s note: The applicant’s published specification at [0134] uses the term user-created without placing any limits on the term, and the one example is a user-created movie.  The term user-generated content is currently understood to mean any form of content, such as images, videos, text, and audio, that has been uploaded by users on to online platforms such as social media, discussion forums and wikis. The claimed user-created video is no more limiting than any video created by any user. In the interest of compact prosecution a secondary reference is cited to teach video created and uploaded to the user as well as a user selectively adding video advertising to the video.. Further, Wee at [0110], Column 30, 41-54 disclose inserting a sequence of image in region and the Figure shows what appears to be an advertisement to East At Joe’s. 
However, Landress discloses that the user creates and uploads their own video for editing and insertion of advertising. See, “The selected image, sequence or segment may be personalized by editing various aspects of its content within the host site. For example, the host site may provide users with the ability to add to or modify rich-media content by morphing audio and video content, blue screening, blending user uploads, combining two or more creative content selections provided by the host site, changing actors' dialogue and other elements as presented in the content selections, and to otherwise personalize elements of the communications as further described herein.” [0030]. See, “Also at step 300, users can establish unique addresses, or "user channels," within the host site to produce and save their personal or entity communications and other content, which may include up-loaded digital videos, music and other programming and production, personalized communications and other content as work in progress for re-use at a future date. Preferably, the user channel data is stored in the database 24 as shown in FIG. 1.” [0128]. See also, [0063].
Therefore, from the teaching of Landress, it would have been obvious to one having ordinary skill in the art at the time of invention for the videos, as disclosed by Wee, to comprise user-created videos and advertising videos, as taught by Landress, for the purpose of providing personalized digital electronic communications having both entertainment and/or personally relevant content and promotional value, using a variety of media to combine creative content from a variety of sources. See,  [0021].

As per Claim 3:  Wee in view of Landress discloses the following limitations; 
3. The method according to claim 1, further comprising:
Wee does not disclose providing, by the transcoder via the graphical user interface, a user with a menu of advertisement videos that are consistent with characteristics of the video in the source digital format, wherein the static content is one of the advertisement videos selected by the user via the menu of advertisement videos. 
However, Landress discloses providing the user a list of advertising consistent with source video See, “Alternatively, different promotional messages and images can be stored in database 18 separately from the basic creative content stored in database 20. In this case, upon selection of a basic content, the user is then required to select from a displayed list of promotional materials suitable for the selected basic content. The selection materials here are in the form of images, text, audio, etc. which may be naturally associated with the selected basic content, and which would be appealing to the user to enhance the selected basic content. For example, a user may select a video clip of a tropical island setting from the stock content in the host site which may or may not already include sponsor placement or association. Thereafter, the user is required to select another content item to be incorporated into the tropical island setting, such as an image of a cruise ship bearing the name of a sponsoring cruise line or an image of a beach towel with a bottle of suntan lotion of a particular brand name lying next to or on the towel.” [0074]. See also, [0063] for interface.
Therefore, from the teaching of Landress, it would have been obvious to one having ordinary skill in the art at the time of invention for the videos and interested content, as disclosed by Wee, to provide a list of advertising consistent with the source video, as taught by Landress, for the purpose of providing personalized digital electronic communications having both entertainment and/or personally relevant content and promotional value, using a variety of media to combine creative content from a variety of sources. See,  [0021].

As per Claim 9:  Wee in view of Landress discloses the following limitations; 
Wee does not disclose 9. The system of claim 8, wherein the video comprises a user-created video and wherein the content comprises an advertisement video.
However, Landress discloses that the user creates and uploads their own video for editing and insertion of advertising. See, “The selected image, sequence or segment may be personalized by editing various aspects of its content within the host site. For example, the host site may provide users with the ability to add to or modify rich-media content by morphing audio and video content, blue screening, blending user uploads, combining two or more creative content selections provided by the host site, changing actors' dialogue and other elements as presented in the content selections, and to otherwise personalize elements of the communications as further described herein.” [0030]. See, “Also at step 300, users can establish unique addresses, or "user channels," within the host site to produce and save their personal or entity communications and other content, which may include up-loaded digital videos, music and other programming and production, personalized communications and other content as work in progress for re-use at a future date. Preferably, the user channel data is stored in the database 24 as shown in FIG. 1.” [0128]. See also, [0063].
Therefore, from the teaching of Landress, it would have been obvious to one having ordinary skill in the art at the time of invention for the videos, as disclosed by Wee, to comprise user-created videos and advertising videos, as taught by Landress, for the purpose of providing personalized digital electronic communications having both entertainment and/or personally relevant content and promotional value, using a variety of media to combine creative content from a variety of sources. See,  [0021].

As per Claim 10:  Wee in view of Landress discloses the following limitations; 
10. The system of claim 8, wherein the stored instructions are further translatable by the processor to cause the transcoder to perform:
Wee does not disclose providing, via the graphical user interface, a user with a menu of advertisement videos that are consistent with characteristics of the video in the source digital format, wherein the static content is one of the advertisement videos selected by the user via the menu of advertisement videos.
However, Landress discloses providing the user a list of advertising consistent with source video See, “Alternatively, different promotional messages and images can be stored in database 18 separately from the basic creative content stored in database 20. In this case, upon selection of a basic content, the user is then required to select from a displayed list of promotional materials suitable for the selected basic content. The selection materials here are in the form of images, text, audio, etc. which may be naturally associated with the selected basic content, and which would be appealing to the user to enhance the selected basic content. For example, a user may select a video clip of a tropical island setting from the stock content in the host site which may or may not already include sponsor placement or association. Thereafter, the user is required to select another content item to be incorporated into the tropical island setting, such as an image of a cruise ship bearing the name of a sponsoring cruise line or an image of a beach towel with a bottle of suntan lotion of a particular brand name lying next to or on the towel.” [0074]. See also, [0063] for interface.
Therefore, from the teaching of Landress, it would have been obvious to one having ordinary skill in the art at the time of invention for the videos and interested content, as disclosed by Wee, to provide a list of advertising consistent with the source video, as taught by Landress, for the purpose of providing personalized digital electronic communications having both entertainment and/or personally relevant content and promotional value, using a variety of media to combine creative content from a variety of sources. See,  [0021].

As per Claim 16:  Wee in view of Landress discloses the following limitations; 
Wee does not disclose 16. The computer program product of claim 15, wherein the video comprises a user-created video and wherein the content comprises an advertisement video. However, Landress discloses that the user creates and uploads their own video for editing and insertion of advertising. See, “The selected image, sequence or segment may be personalized by editing various aspects of its content within the host site. For example, the host site may provide users with the ability to add to or modify rich-media content by morphing audio and video content, blue screening, blending user uploads, combining two or more creative content selections provided by the host site, changing actors' dialogue and other elements as presented in the content selections, and to otherwise personalize elements of the communications as further described herein.” [0030]. See, “Also at step 300, users can establish unique addresses, or "user channels," within the host site to produce and save their personal or entity communications and other content, which may include up-loaded digital videos, music and other programming and production, personalized communications and other content as work in progress for re-use at a future date. Preferably, the user channel data is stored in the database 24 as shown in FIG. 1.” [0128]. See also, [0063].
Therefore, from the teaching of Landress, it would have been obvious to one having ordinary skill in the art at the time of invention for the videos, as disclosed by Wee, to comprise user-created videos and advertising videos, as taught by Landress, for the purpose of providing personalized digital electronic communications having both entertainment and/or personally relevant content and promotional value, using a variety of media to combine creative content from a variety of sources. See,  [0021].

As per Claim 17:  Wee in view of Landress discloses the following limitations; 
17. The computer program product of claim 15, wherein the instructions are further translatable by the processor to cause the transcoder to perform:
Wee does not disclose providing, via the graphical user interface, a user with a menu of advertisement videos that are consistent with characteristics of the video in the source digital format, wherein the static content is one of the advertisement videos selected by the user via the menu of advertisement videos.
However, Landress discloses providing the user a list of advertising consistent with source video See, “Alternatively, different promotional messages and images can be stored in database 18 separately from the basic creative content stored in database 20. In this case, upon selection of a basic content, the user is then required to select from a displayed list of promotional materials suitable for the selected basic content. The selection materials here are in the form of images, text, audio, etc. which may be naturally associated with the selected basic content, and which would be appealing to the user to enhance the selected basic content. For example, a user may select a video clip of a tropical island setting from the stock content in the host site which may or may not already include sponsor placement or association. Thereafter, the user is required to select another content item to be incorporated into the tropical island setting, such as an image of a cruise ship bearing the name of a sponsoring cruise line or an image of a beach towel with a bottle of suntan lotion of a particular brand name lying next to or on the towel.” [0074]. See also, [0063] for interface.
Therefore, from the teaching of Landress, it would have been obvious to one having ordinary skill in the art at the time of invention for the videos and interested content, as disclosed by Wee, to provide a list of advertising consistent with the source video, as taught by Landress, for the purpose of providing personalized digital electronic communications having both entertainment and/or personally relevant content and promotional value, using a variety of media to combine creative content from a variety of sources. See,  [0021].

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Srinivasan et al. (U.S. 2001/0023436; Hereafter: Srinivasan).
As per Claim 5:  Wee in view of Srinivasan discloses the following limitations; 
5. The method according to claim 1, further comprising: 
Wee does not disclose providing, by the transcoder via the graphical user interface, a menu including a texture strip and slider for controlling content insertion positioning. 
However, Srinivasan a strip of selectable images and a slider. See, “Editing window 200 in this embodiment has a first workspace 206 adapted for storing markers 206a-206d related to the video stream being edited. These markers are in a preferred embodiment are actually bitmap thumbnails. Thumbnails 206a-d are relatively low-resolution copies of an actual video frame. In this embodiment, thumbnails 206a-d are created by editor 185 to represent a first video frame or still of a sequence of frames that comprise a video-stream sequence. These markers are equivalent to thumbnails 196 in FIG. 14.” [0164]. See, “In window 187 and other such windows a slide bar 194 is presented for indicating the position of the display in a video file. The slide bar is active. That is, one may drag the slide bar with cursor control, and the video display will follow. In addition to the slide bar a time field 195 shows the relative position by time of the display in display region 189. Time field 195 in this example indicates the display is at 3 minutes and 14 seconds in an overall file time length of 3 minutes and 45 seconds. As a video file is played in region 189, the position time will be seen to change, and the overall time will not.” [0160].
Therefore, from the teachings of Srinivasan, it would have been obvious to one having ordinary skill in the art at the time of invention for the selection of content that is inserted in video, as disclosed by Wee, to include a texture strip and slider, as taught by Srinivasan for the purpose of merging separately-authored sets of metadata such that the metadata is associated appropriately to a correct frame location in a main video. See,  [0016].

As per Claim 12:  Wee in view of Srinivasan discloses the following limitations; 
12. The system of claim 8, wherein the stored instructions are further translatable by the processor to cause the transcoder to perform:
Wee does not disclose providing, via the graphical user interface, a menu including a texture strip and slider for controlling content insertion positioning.
However, Srinivasan a strip of selectable images and a slider. See, “Editing window 200 in this embodiment has a first workspace 206 adapted for storing markers 206a-206d related to the video stream being edited. These markers are in a preferred embodiment are actually bitmap thumbnails. Thumbnails 206a-d are relatively low-resolution copies of an actual video frame. In this embodiment, thumbnails 206a-d are created by editor 185 to represent a first video frame or still of a sequence of frames that comprise a video-stream sequence. These markers are equivalent to thumbnails 196 in FIG. 14.” [0164]. See, “In window 187 and other such windows a slide bar 194 is presented for indicating the position of the display in a video file. The slide bar is active. That is, one may drag the slide bar with cursor control, and the video display will follow. In addition to the slide bar a time field 195 shows the relative position by time of the display in display region 189. Time field 195 in this example indicates the display is at 3 minutes and 14 seconds in an overall file time length of 3 minutes and 45 seconds. As a video file is played in region 189, the position time will be seen to change, and the overall time will not.” [0160].
Therefore, from the teachings of Srinivasan, it would have been obvious to one having ordinary skill in the art at the time of invention for the selection of content that is inserted in video, as disclosed by Wee, to include a texture strip and slider, as taught by Srinivasan for the purpose of merging separately-authored sets of metadata such that the metadata is associated appropriately to a correct frame location in a main video. See,  [0016].

As per Claim 19:  Wee in view of Srinivasan discloses the following limitations; 
18. The computer program product of claim 15, wherein the instructions are further translatable by the processor to cause the transcoder to perform:
Wee does not disclose providing, via the graphical user interface, a menu including a texture strip and slider for controlling content insertion positioning.
However, Srinivasan a strip of selectable images and a slider. See, “Editing window 200 in this embodiment has a first workspace 206 adapted for storing markers 206a-206d related to the video stream being edited. These markers are in a preferred embodiment are actually bitmap thumbnails. Thumbnails 206a-d are relatively low-resolution copies of an actual video frame. In this embodiment, thumbnails 206a-d are created by editor 185 to represent a first video frame or still of a sequence of frames that comprise a video-stream sequence. These markers are equivalent to thumbnails 196 in FIG. 14.” [0164]. See, “In window 187 and other such windows a slide bar 194 is presented for indicating the position of the display in a video file. The slide bar is active. That is, one may drag the slide bar with cursor control, and the video display will follow. In addition to the slide bar a time field 195 shows the relative position by time of the display in display region 189. Time field 195 in this example indicates the display is at 3 minutes and 14 seconds in an overall file time length of 3 minutes and 45 seconds. As a video file is played in region 189, the position time will be seen to change, and the overall time will not.” [0160].
Therefore, from the teachings of Srinivasan, it would have been obvious to one having ordinary skill in the art at the time of invention for the selection of content that is inserted in video, as disclosed by Wee, to include a texture strip and slider, as taught by Srinivasan for the purpose of merging separately-authored sets of metadata such that the metadata is associated appropriately to a correct frame location in a main video. See,  [0016].

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Signes et al. (U.S. 2002/0156842; Hereafter: Signes).
As per Claim 6:  Wee in view of Signes discloses the following limitations; 
6. The method according to claim 1, further comprising: 
Wee does not disclose selecting the dynamic content based on at least one of: a characteristic of a user for which to play the video on a user device or a characteristic of the user device. 
However, Signes discloses selecting content to add to a video based on user attributes. See, “The user database 136 is a relational or object-oriented database that includes a set of attributes, a listing of user IDs and a set of associations between the various attributes and the user IDs. These attributes are used to determine what types of customization are appropriate for a particular end user 155. For example, the attributes include (without limitation) the gender, age, language, and address of an end user 155, along with a listing of sports preferences, hobbies, income, marital status and other features that may be useful in determining appropriate customized content. In a preferred embodiment, the content database 134 can be updated with information on particular end users 155, such as can be obtained commercially or provided by the end user 155 when they register their terminal 150. The user database 136 can be updated to account for new end users 155 and their associated terminal identification or to respond to changes involving old end users 155.” [0026].
Therefore, from the teaching of Signes, it would have been obvious to one having ordinary skill in the art at the time of invention for the selection of content that is inserted in video, as disclosed by Wee, to select advertising based on user characteristics, as taught by Signes, for the purpose of determining appropriate customized content. 

As per Claim 7:  Wee in view of Signs discloses the following limitations; 
Signes discloses 7. The method according to claim 6, wherein the characteristic of the user comprises a location of the user and wherein the dynamic content comprises a geo-aware advertisement video in view of the location of the user. See, “The user database 136 is a relational or object-oriented database that includes a set of attributes, a listing of user IDs and a set of associations between the various attributes and the user IDs. These attributes are used to determine what types of customization are appropriate for a particular end user 155. For example, the attributes include (without limitation) the gender, age, language, and address of an end user 155, along with a listing of sports preferences, hobbies, income, marital status and other features that may be useful in determining appropriate customized content. In a preferred embodiment, the content database 134 can be updated with information on particular end users 155, such as can be obtained commercially or provided by the end user 155 when they register their terminal 150. The user database 136 can be updated to account for new end users 155 and their associated terminal identification or to respond to changes involving old end users 155.” [0026].

As per Claim 13:  Wee in view of Signs discloses the following limitations; 
13. The system of claim 8, wherein the stored instructions are further translatable by the processor to cause the transcoder to perform:
Wee does not disclose selecting the dynamic content based on at least one of: a characteristic of a user for which to play the video on a user device or a characteristic of the user device. 
However, Signes discloses selecting content to add to a video based on user attributes. See, [0026].
Therefore, from the teaching of Signes, it would have been obvious to one having ordinary skill in the art at the time of invention for the selection of content that is inserted in video, as disclosed by Wee, to select advertising based on user characteristics, as taught by Signes, for the purpose of determining appropriate customized content. 

As per Claim 14:  Wee in view of Signs discloses the following limitations; 
Signs discloses 14. The system of claim 13, wherein the characteristic of the user comprises a location of the user and wherein the dynamic content comprises a geo-aware advertisement video in view of the location of the user. See, [0026].

As per Claim 20:  Wee in view of Signs discloses the following limitations; 
20. The computer program product of claim 15, wherein the instructions are further translatable by the processor to cause the transcoder to perform:
Wee does not disclose selecting the dynamic content based on at least one of: a characteristic of a user for which to play the video on a user device or a characteristic of the user device, wherein the characteristic of the user comprises a location of the user, and wherein the dynamic content comprises a geo-aware advertisement video in view of the location of the user. 
However, Signes discloses selecting content to add to a video based on user attributes that include the user’s location. See, [0026].
Therefore, from the teaching of Signes, it would have been obvious to one having ordinary skill in the art at the time of invention for the selection of content that is inserted in video, as disclosed by Wee, to select advertising based on user characteristics, as taught by Signes, for the purpose of determining appropriate customized content. 


Response to Arguments
Claim interpretation:
Examiner interprets “transcoding” as converting (language or information) from one form of coded representation to another. Examiner respectfully asserts that compressing video files (e.g., avi format), audio clips (e.g., wav format), and still images (e.g., bmp or jpg formats) into an MPEG format or the like is well within the scope of transcoding video. Examiner respectfully asserts that “proxy format” is not a term of art and in light of the applicant’s specification at [0055] a proxy format is just a second format or an intermediate format. The original format is “(e.g., avi format)” or “existing MPEG file” and the proxy format is, “MPEG format or the like”, with modulated file parameters (e.g., bit rate, video dimensions, frame rates, sampling rates, and the like). [0168]. The output format is “media streams formatted to support multimedia applications available from RealNetworks, Inc. (Seattle, Wash.), Microsoft Corporation (Redmond, Wash.), and Apple Computer, Inc. (Cupertino, Calif.), or like applications as would be apparent to one skilled in the relevant art(s). In addition to the aforementioned proprietary formats, the media stream formats can include, but are not limited to, MPEG-2 and MPEG-4 non-proprietary formats.” [0062]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US - 5659793, 5715018, 6173317, 6496981, 6493872, 2005/0154679, 2006/0026655 and 7421729.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688